DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 12/5/2022 Claims 1-2, 4-17 and 19-21 are pending in the application. Claims 3 and 18 are cancelled. Claims 8, 10-17 and 19-21 are withdrawn from consideration.
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claim(s) 1-2, 4-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SMITH et al. US 5,532,513 in view of Maillard et al. US 2015/0348915 A1.
With regards to claim 1, Smith discloses a container 10 for supporting one or more semiconductor devices therein, comprising: walls (shown above) positioned to at least partially surround a semiconductor device, at least one of the walls comprising a radiation-shielding material (Col 1:62-65); and a support structure (shown above) shaped, positioned, and configured to support the semiconductor device within the walls.
Smith discloses at least one wall comprising a radiation-shielding material made of boron but it does not specifically disclose the radiation-shielding material is selected from the group consisting of borated polyethylene and a boron aluminum alloy.
However, Maillard teaches that it was known in the art to have a container for supporting one or more semiconductor devices have at least one wall 120 comprising a radiation-shielding material selected from the group consisting of borated polyethylene and a boron aluminum alloy. (Para. 0023)
The inventions of Smith and Maillard are both drawn to the field of containers that are capable of holding items such as semiconductors. Each container includes at least one wall that includes a radiation-shielding material formed from boron material to shield the articles. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiation-shielding material in Smith by providing a radiation-shielding material selected from the group consisting of a boron aluminum alloy as taught by Maillard for the purposes to prevent a significant portion of thermal neutrons from passing through the shield.

With regards to claim 2, Maillard further teaches the radiation-shielding material is capable of being configured to reduce the likelihood that neutron radiation from an ambient environment exterior to the container will alter a state of a silicon lattice in some semiconductor device depending on the where the container is placed and what type of semiconductor device to be held.

With regards to claim 4, Smith discloses the support structure (shown above) is sized, shaped, and configured to support a semiconductor device configured as a semiconductor die, a semiconductor wafer, a semiconductor device package, or a substrate supporting one or more semiconductor device packages thereon.

With regards to claim 5, Smith discloses the claimed invention as stated above but it does not specifically disclose the at least one of the container walls comprises sheets of the radiation-shielding material in superimposed layers to form at least portion of the at least one of the walls.
However, Maillard teaches that it was known in the art to have container that walls include radiation-shielding material and holds sensitive articles, have the at least one of the container walls comprise sheets (Fig. 3 with additional layers 310/320 on 120) of the radiation-shielding material in superimposed layers to form at least a portion of the at least one of the walls. (Fig. 1 and Col 3:34-43)
The inventions of Smith and Maillard are both drawn to the field of containers that are capable of holding items such as semiconductors. Each container includes walls with radiation-shielding material. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to have modified the at least one container wall in Smith by providing sheets of the radiation-shielding material in superimposed layers as taught by Maillard for the purposes of providing to increase the total thickness of the shielding material in the semiconductor package.

With regards to claim 6, Maillard further teaches each of the container walls comprises the radiation-shielding material. (Para. 0026)

With regards to claim 7, Smith discloses at least another of the container walls lacking the radiation-shielding material is positioned and configured to face a floor when the container is placed on a floor.

With regards to claim 9, Smith discloses at least a portion of at least one of the container walls 12 is displaceable to enable a user to selectively access an interior of the container.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-7 and 9 have been considered but are moot because of a new ground of rejection. However, with respect to the Applicant arguments that the reference Smith does not disclose a radiation-shielding material selected from the group consisting of borated polyethylene and a boron aluminum alloy, Maillard is hereby cited to teach that it was known in the art to have a container that holds a semiconductor has at least one wall that has a radiation-shielding material selected from the group consisting of borated polyethylene and a boron aluminum alloy. Each container includes at least one wall that includes a radiation-shielding material formed from boron material to shield the articles. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the radiation-shielding material in Smith by providing a radiation-shielding material selected from the group consisting of a boron aluminum alloy as taught by Maillard for the purposes to prevent a significant portion of thermal neutrons from passing through the shield.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736